571 F.2d 338
78-1 USTC  P 9283
Walter CROCKER and Norma Crocker,Petitioners-Appellants-Cross-Appellees,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee-Cross-Appellant.
Nos. 76-1432, 76-1784.
United States Court of Appeals,Sixth Circuit.
Feb. 17, 1978.

James D. O'Connell, Highland Park, Mich., for petitioners-appellants.
Jonathan S. Cohen, Robert T. Duffy, Scott P. Crampton, Asst. Atty. Gen., Gilbert E. Andrews, Tax Div., U. S. Dept. of Justice, Washington, D. C., Meade Whitaker, Chief Counsel, I. R. S., Washington, D. C., for respondent-appellee.
ORDER
Before EDWARDS, CELEBREZZE and PECK, Circuit Judges.


1
This is an appeal from a decision of the Tax Court finding a deficiency in income tax due for the year 1972.  The case was submitted on the briefs and oral arguments of counsel, and the Court has studied the record and is fully advised in the premises.


2
The issues are whether taxpayers are entitled to nonrecognition of gains realized on the sale of one or both of two residences sold in 1972, and, if only one gain is recognized, which gain should be so treated.  Internal Revenue Code § 1034.  Taxpayers contend that they are entitled to nonrecognition of the gains realized on the sale of both residences.


3
We determine that the findings of the United States Tax Court are not clearly erroneous.


4
It is therefore ordered that the decision of the United States Tax Court be and hereby is affirmed.